IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,128-01


                           EX PARTE STEVEN THOMAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                               CAUSE NO. 0739545-A
                          TH
                IN THE 180 DISTRICT COURT FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and was

sentenced to life imprisonment.

        Applicant contends that Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014), which

concerned a juvenile transfer order, shows that the transfer of his case from juvenile to district court

was improper. The trial court recommends denying relief on the claim, finding that it is a “record

claim” that could have been raised on appeal.

        We order that this application be filed and set for submission. The parties shall brief whether
                                                                                                       2

this Court’s opinion in Moon provides a ground for relief that is cognizable on post-conviction

habeas corpus, and whether Moon should apply retroactively.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court on or before 90 days from the date of this order.



Filed: January 30, 2019
Do not publish